Citation Nr: 0408104	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  97-17 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection on a direct basis for post-
traumatic stress disorder, to include whether new and 
material evidence has been presented to reopen this claim on 
a direct basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to October 
1977.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 1998, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, so that additional 
development could be accomplished.  Following the RO's 
attempts to complete the requested actions, the case was 
returned to the Board.  

In September 2003, the Board mailed correspondence to the 
veteran for the purpose of advising him that the employee who 
had conducted a prior hearing in March 1998 was no longer 
employed by the Board.  The veteran was offered another 
hearing before another employee who would adjudicate the 
merits of his claim.  In a response received by the Board in 
November 2003, the veteran indicated that he wished to appear 
at a Board hearing conducted in Washington, DC.  Notice was 
then mailed to the veteran, at the address provided by him in 
the above-noted November 2003 response, to inform him that 
the requested hearing would be held in March 2004.  
Unfortunately, however, the veteran failed to appear for his 
hearing.  No other request for a hearing remains pending at 
this time.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

In its November 1998 remand, the Board noted that the veteran 
had reasonably raised a claim of entitlement to service 
connection for PTSD, secondary to hepatitis, and referred 
such claim to the RO for initial consideration.  In addition, 
the Board noted that the veteran had timely filed a notice of 
disagreement with the RO's February 1997 denial of his claim 
to reopen for service connection for hepatitis, although the 
RO had not furnished the veteran a statement of the case 
(SOC) as to that matter.  As part of its remand, the Board 
requested that the RO provide the veteran with an SOC 
regarding the denial of service connection for hepatitis, and 
consider the claim for service connection for PTSD, secondary 
to hepatitis.  

On remand, the RO in July 1999 issued an SOC regarding its 
February 1997 denial of the veteran's claim to reopen for 
service connection for hepatitis.  The issue of the veteran's 
entitlement to secondary service connection for PTSD was 
adjudicated in a supplemental SOC of June 2003 in conjunction 
with the issue of entitlement to service connection for PTSD 
on a direct basis.  Notably, however, VA regulations provide 
that in no case will a supplemental SOC be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in an SOC, or to respond to a notice 
of disagreement on newly appealed issues that were not 
addressed in the SOC.  38 C.F.R. § 19.31(a) (2003).  
Corrective action is therefore needed regarding the veteran's 
claim for secondary service connection for PTSD, such that 
remand to the RO is required.  

As well, the record reflects that entitlement to service 
connection for an acquired psychiatric disorder, inclusive of 
PTSD, was denied by the Board in a June 1995 decision.  That 
notwithstanding, the RO's adjudication in February 1997 of 
the veteran's April 1996 claim for service connection for 
PTSD was undertaken on a de novo basis, without addressing 
the finality of the prior Board denial or the question of 
whether new and material evidence had been presented.  The 
question of finality must be addressed prior to a review of 
the claim's merits, and the veteran must be informed of the 
existence of this preliminary issue and afforded an 
opportunity to submit argument and evidence in support 
thereof.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

Also, further procedural development of this matter is found 
to be in order.  In this regard, it is noted that full 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
is lacking in this instance.  See Charles v. Principi, 16 
Vet.App. 370 (2002); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  Further actions are likewise needed to ensure that 
the VCAA notice is consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 C.F.R. § 3.159 
(2003), particularly in terms of the whether the veteran has 
been prejudiced by VA's issuance of such notice outside the 
chronological sequence set forth in the above-cited statutes 
and regulation.  

As well, the supplemental SOC issued in June 2003 contains 
citation to 38 C.F.R. § 3.304(f), as in effect on and after 
March 7, 1997, in the Pertinent Law and Regulations section, 
but in the Reasons and Bases portion, the RO cited to 
38 C.F.R. § 3.304, as in effect prior to March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (1999).  As the veteran's claim to 
reopen was initiated prior to the effective date of the 
change, both versions are potentially applicable, but the 
veteran has not to date been specifically made aware of that 
fact, nor has the RO concluded which version is more 
favorable to the veteran.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the RO must notify the veteran 
what information and evidence are needed 
to substantiate his claim of entitlement 
to service connection for PTSD, to 
include the question of whether new and 
material evidence has been presented to 
reopen such claim.  The veteran must be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
written authorization.  Finally, the RO 
must address whether the veteran has been 
prejudiced by the VA's issuance of this 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  The RO should readjudicate separately 
the claim of entitlement to service 
connection for secondary service 
connection for PTSD, due to hepatitis.  
If the benefit sought remains denied 
under that theory, the veteran must be 
notified of the action taken and of his 
appellate rights.  The veteran is hereby 
advised that, if he wishes to initiate an 
appeal of the denial of his claim for 
secondary service connection, he must 
timely file a notice of disagreement.  In 
addition, should he desire to perfect 
that appeal, the timely submission of a 
substantive appeal will be necessary.  
Should the veteran file a timely notice 
of disagreement, the RO must furnish to 
him and his representative an SOC, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations. 

3.  Lastly, the RO must readjudicate the 
veteran's claim for service connection on 
a direct basis for PTSD, including the 
preliminary issue whether new and 
material evidence has been presented to 
reopen the claim since the Board's June 
1995 decision.  Such readjudication must 
be made on the basis of all the evidence 
on file, and all governing legal 
authority, including the VCAA, its 
implementing regulations, and the 
jurisprudence interpretive thereof.  In 
addition, the veteran's claim to reopen 
for service connection for PTSD must be 
considered under 38 C.F.R. § 3.304(f), as 
in effect both prior to and on March 7, 
1997.  See 64 Fed. Reg. 32807-32808 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental SOC, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue herein on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


